Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.         The replacement drawings for figure 5B and figure 36 filed on May 28, 2020 and original drawing figures 1-5A, 5C-35, and 37-54 filed on April 17, 2020 are accepted by the Examiner.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on May 28, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
4.         Claims 31-59 are allowed.  The claims have been renumbered 1-29.  
5.         Claims 1-31 were cancelled in the preliminary claim amendment filed on May 28, 2020.

REASONS FOR ALLOWANCE
6.         The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, Guo et al., (Publication No. 2014/0053073), teaches distributed execution of commands and scripts may comprise a script execution manager having access to a library of executable objects comprising at least one or more commands or scripts or combination of command scripts.  A script execution console operable to present a graphical user interface for selecting an executable object from the library to execute and for selecting one or more managed computers won which to execute the selected executable object.
     Next, the prior art of record, Watanabe et al. (Publication No. 2017/0124077), teaches a network coupled to a controller and storage medium comprising one or more flash modules each comprising a database operation module.  The controller being configured to receive a database operation command and the flash modules execute the received database operation command.
     Finally, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “receiving a plurality of commands of a distributed execution model to execute at least a portion of a query; identifying an untrusted command from the plurality of commands in the distributed execution model; generating a data structure in a restricted computing environment based on a file containing computer-executable instructions associated with the untrusted command” as recited in independent claim 31 and similarly recited in independent claims 55 and 58.
     The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Phung et al. (JSToos’12 June 13, 2012, ACM, pages 1-10) teaches a two-tier sandbox architecture for untrusted javascript.
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        May 20, 2022